Terral, J.,
delivered the opinion of the court.
Appellee sued the appellant for the freight ($180) agreed to be paid for an assorted cargo of building material to bo carried from the Mississippi coast to the head of Southwest Pass, and to be there delivered at McCaughn’s landing. Both parties met at place and time appointed for the delivery of the cargo, but, owing to a great rise in the waters, there was no wharf or place for landing the cargo, only mud and water everywhere; however, the ends of some piling appeared above the surface of the water, and appellant insisted that appellee should build a wharf, and place the cargo on it, while appellee demurred and declined the job of building the wharf. Several other landings were attempted — at South Pass,- Buras, Neptune and Mrs. Strickers — and while at Neptune two-thirds of the cargo was landed, one-third was left on board by mutual consent, and at the other places, except Neptune, the same condition as at Southwest Pass prevailed, so the one-third part of the cargo was not landed, but was carried by the schooner back to *977Gulfport. The master of the schooner Lizzie Haas, had a verdict and judgment, and McCaughn appeals.
It is settled that a vessel carrying by sea, is only bound to deliver cargo at the usual wharf; nor is it the duty of the master to construct wharves. Clendamiel v. Tuckerman, 17 Barb., 184 ; Cope v. Cordova, 1 Rawle, 203 ; Gibson v. Culber, 17 Wend., 311 ; Hyde v. Nav. Co., 5 T. R., 387 ; Checkering v. Fowler, 4 Pick., 371 ; 2 Kent, No. 606 note.

Affirmed.